department of the treasury internal_revenue_service washington d c cc el gl br1 number date gl-511409-98 release date uilc memorandum for pennsylvania district_counsel from subject alan c levine chief branch general litigation cc el gl br1 definition of personal belongings under rra b this responds to your memorandum requesting advice on the above-cited subject this document is not to be cited as precedent issue how are personal belongings defined for purposes of section b of the internal_revenue_service restructuring and reform act of rra does this definition include cars bank accounts retirement accounts and household goods conclusion the term personal belongings may be commonly understood to include tangible_personal_property such as cars and household goods it does not include intangible_property such as bank accounts and retirement accounts facts this issue arose in connection with a document entitled irs restructuring and reform act of rra ‘98 conduct provisions employee’s guide date document on page of this document question provides as follows how are personal belongings defined under b does this include cars bank accounts retirement accounts and household goods a generally yes seizure of any taxpayer assets would fall under one of the three categories a taxpayer’s home personal belongings or business_assets identified in b law and analysis gl-511409-98 the question refers to an interpretation of rra termination of employment for misconduct section generally provides for potential termination of an internal_revenue_service service employee upon a final_determination that such employee committed one of ten enumerated acts or omissions specifically section b lists as one of these acts or omissions the willful failure to obtain the required approval signatures on documents authorizing the seizure of a taxpayer’s home personal belongings or business_assets personal belongings is not defined within this provision or in the legislative_history without further guidance on the specific intent of congress in drafting this provision we conclude that the term personal belongings must be defined in a manner consistent with its common meaning and usage we think personal belongings are generally understood to include tangible items of personal_property rather than intangible_property rights such as bank accounts accounts_receivable and retirement accounts this definition is also consistent with the concept of a seizure as discussed section b refers to seizures of certain assets the service makes distinctions between property which is seized and property which is reached by levy generally only tangible_property may be seized and subsequently sold pursuant to sec_6335 thus this provision could be read not to apply to intangible assets because intangible assets cannot be seized under the broad construction of section b described in the response to question above a service employee could be terminated for the unauthorized seizure of any taxpayer assets under general principles of statutory construction a statute should be construed to give meaning to each word under this proposed construction however there would be no reason to make specific reference to a taxpayer’s home personal belongings and business_assets rather section b should just refer to seizures of all taxpayer assets or property accordingly in response to question above we would respond that the term personal belongings includes tangible_personal_property such as household goods and cars but does not include intangible personal_property such as bank accounts or retirement accounts the response to question will be revised accordingly while service employees would not be subject_to termination for unauthorized seizures of property outside of the scope of section b service employees should of course comply with all authorization requirements for seizures and other collection actions to avoid the possibility of any disciplinary action or any challenges to the applicability of section b if you have any further questions please call
